Order filed February 23, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00124-CV
                                   ____________

           TEXAS CONSTRUCTION SPECIALISTS, L.L.C., Appellant

                                       V.

                          SKI TEAM VIP, L.L.C., Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-68662

                                   ORDER

      Appellant’s brief was due January 7, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before March 25, 2021,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.